Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 17/350,632 is presented for examination by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-31 of U.S. Patent No. 10,055,567. 
Claims 1-21 of U.S. Patent No. 10,546,113
Claims 1-23 of U.S. Patent No. 11,055,392.

Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the Instant Application are contained in the narrower species claims of US Patents, ‘567, ‘113, and ‘392 as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2014/0373100 to Poiesz in view of USP Application Publication 2011/0210820 Talty et al., hereinafter Talty.
As per claims 1, 8, and 15, Poiesz teaches a method performed by a first electronic device [subordinate], the method comprising:
broadcasting an advertisement message [sends information to master via RF; 0013] 
receiving a connection request from a second electronic device [parent/master] in response to the advertisement messages [swaps authentication information including; [0016]; 
determining the second electronic device is an authorized device [swapped information involves PIN input into master device 320; 0016]; 
determining the second electronic device is within a proximity of the first electronic device based at least in part on a measurement of a signal generated by the second electronic device (0012); and 
transitioning the first electronic device from a first operating state [locked] to a second operating state [unlocked] based at least in part on the determination that the second electronic device is an authorized device and the determination that the second electronic device is within the proximity of the first electronic device (0012, 0013, and 0017).
Poiesz is silent in explicitly teaching wherein the determining comprises decrypting information in the connection request using a key acquired during a preliminary pairing operation between the first electronic device and the second electronic device using a service provider electronic device.  Poiesz does teach the devices have a been previously provided with a key (0014).  Talty teaches a system where NFC technology for sharing encryption data can be used to pair devices A and B (0033).  Specifically, keys can be transferred through an NFC tag without further user input (0025 and 0031).  Talty makes use of an NFC reader 84 attached to one of the devices.  The NFC reader is mapped to the service provider electronic device of the claim.  The NFC reader is an electronic device providing a pairing service.   Poiesz also teaches the devices have a RF reader 33 (Fig. 4).  Talty explicitly teaches when NFC tag and device are close enough the Bluetooth key (0025) / and Bluetooth encryption data is transferred to the device with the reader.  Link keys for Bluetooth are well-known in the art to secure BT communication after pairing.  They are symmetric keys which are used for both encryption and decryption.  Therefore, after a successful pairing using the method of Talty the devices of Poiesz would be able to exchange the information encrypted by the key exchange that occurred during the pairing.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

As per claims 2, 9, and 16, Poiesz teaches after transitioning the first electronic device to the second operating state, broadcasting a periodic advertisement message (0015); and when a timeout time period passes after the broadcasting of the periodic advertisement message, and without receiving a second connection request from the second electronic device, transitioning the first electronic device from the second operating state to the first operating state. [returns to locked state; 0017]
As per claims 3, 10, and 17, Poiesz teaches receiving an activation input while the first electronic device is in the first operating state, wherein the receiving the activation input comprises receiving an input via one or more input devices of the first electronic device [user accessing content; 0013]; and in response to receiving the activation input while the first electronic device is in the first operating state, generating the advertisement message, wherein the advertisement message comprises an identification of the first electronic device [sends information to master device to begin unlock protocol; 0013].

As per claims 4 and 11, Poiesz teaches maintaining the first electronic device in the first operating state when a timeout time period passes after broadcasting the advertisement message without receiving a second connection request from another electronic device (0016 and 0017); and presenting an interface for changing an operating state of the first electronic device on a display of the first electronic device based at least in part on the maintaining [device once locked would revert back to the initial state prompting need for parental unlocking; 0012].
As per claims 5, 12, and 18, Poiesz teaches the first electronic device is a desktop computer, a laptop computer, a wearable computing device, a tablet computer, a smart phone, a server, a network appliance, a toy, an audio- visual device, a set-top box, a home appliance, a controller device, or an interface system in an automobile (0016), and wherein the second electronic device is a laptop computer, a wearable computing device, a tablet computer, a smart phone, a toy, an audio-visual device, a controller device, an interface system, or a tracking device (0016).
As per claims 6, 13, and 19, Poiesz teaches the determining the second electronic device is within the proximity of the first electronic device is based at least in part on the measurement of the signal generated by the second electronic device being above a threshold value (0012).
As per claims 7, 14, and 20, Poiesz teaches the signal generated by the second electronic device is a radio signal (0012), an audible sound signal, or a light signal.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431